DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 2017/0020305 A1) in view of Bourne et al. (US 2010/0212346 A1) and Muramatsu et al. (US 2019/00410088 A1).
	As per claims 1 and 8, Fischer discloses an air conditioning system (refrigeration system for conditioning refrigerated space) comprising  a cabinet (refrigerated case 10), and a condensate water treatment apparatus, comprising a water receiving tray 52 and an evaporator (evaporating wick 64), wherein the evaporator is disposed on the water receiving tray (Figs. 7-9), and condensate water generated by an air conditioner drops onto the evaporator (see airflow in Fig. 7; moisture in airflow passing through condenser 41 passes (i.e., is dropped) onto evaporating wick 64), wherein the water receiving tray is configured to receive the condensate water penetrating through the evaporator (condensate tray 52 sits below evaporating wick 64); and the evaporator 64 is configured so that the condensate water evaporates naturally when the air conditioner does not operate (para. 0036, lines 9-12 regarding removing condensate when the compressor is deactivated) or the condensate water evaporates under an action of the air conditioner when the air conditioner operates (para. 0036, lines 1-9).  Fischer does not explicitly discuss drawing the condensate water to a surface of the evaporator.  Bourne et al. teach a condensate evaporating arrangement wherein the condensate is drawn to a surface of wicking evaporative device 220 (see para. 0086 regarding creating large surface area and drawing water from wicking sheets and distributing water laterally to the surface spaces between the sheets, thereby increasing evaporation rate).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide a similar wicking structure to 
	As per claims 2, 10, and 11, Fischer does not teach wherein there is an included angle between the evaporator and the water receiving tray, so that a part of an orthographic projection of the evaporator extends beyond the water receiving tray.  Bourne et al. teach an arrangement wherein there is an included angle between the evaporator 704 and the water receiving tray 702, so that a part of an orthographic projection of the evaporator extends beyond the water receiving tray (Fig. 7).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide an angle to the evaporative wicking device of Fischer for the same purpose of using the angle of the device to control the angle of airflow generated by the wicking structure as desired, such as when the condenser itself is oriented at an angle (see para. 0093).
	As per claims 3, 12, and 17, Fischer further teach a liquid level sensor 63 and a heater 62, and the liquid level sensor is disposed on the water receiving tray, and is configured to trigger the heater to heat the evaporator when detecting that the condensate water in the water receiving tray reaches a warning water level, or configured to trigger the heater to stop heating the evaporator when detecting that the condensate water in the water receiving tray drops below the warning water level (para. 0009, lines 32-40; para.0037, lines 1-9; claim 5; etc.).  Fischer does not teach wherein the heater being arranged next to rather than embedded in the evaporator.  However, since the heater of Fischer is clearly provided to heat the evaporator and water therein, providing the heater embedded within the wick is considered an obvious matter of rearrangement of existing parts that would have been obvious to one of 
	As per claims 4, 13, and 18, while Fischer does not explicitly teach wherein the water receiving tray, the evaporator, the heater, and the liquid level sensor are detachable structures, such is considered an obvious mechanical expedient to one of ordinary skill in the art for the simple purpose of being able to replace or perform maintenance of any of the system components.
As per claims 5, 14, and 19, wherein the evaporator is made of a porous material (para. 0035, lines 10-12 regarding known porous materials such as cellulose, cotton, and wool; lines 12-15 regarding the wick having air passages (i.e., being porous)), and a providing a wicking surface with a water absorbing material (para. 0035, lines regarding using materials such as Teflon, silica, and polyester to provide a capillary effect). While Fischer does not teach the water absorbing material being coated onto the porous material, such is considered an obvious expedient to one of ordinary skill in the art for the purpose of simultaneously achieving the benefits of the capillary effect of the absorbing material in conjunction with the air passage porosity of the porous material.
	As per claims 6, 15, and 20, Fischer does not teach how the evaporator 64 is mounted to the condensate tray 52. Official notice is taken that using mounting brackets to hold system components in place is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art at the effective filing date of the invention as a simple matter of engineering design choice among known types of mechanical fasteners.
	As per claims 7 and 16, again Fischer does not explicitly discuss diffusing the condensate water to a surface of the evaporator.  Bourne et al. teach a condensate evaporating arrangement wherein the condensate is drawn to a surface of wicking evaporative device 220 (see para. 0086 regarding creating large surface area and drawing water from wicking sheets and distributing water laterally to the surface spaces between the sheets, thereby increasing 
	As per claim 9, Fischer further discloses wherein the cabinet is configured to accommodate a cabinet device (cabinet structure shown in Fig. 2), and the cabinet device is disposed with a control board (controller 48 and 60) and a power supply 18; the control board is configured to control the condensate water treatment apparatus (48 controls overall operation of refrigerated cases and condensate handling arrangement – para. 0031; 60 controls condensate heater – para. 0033); and the power supply is configured to supply power to the air conditioner and the condensate water treatment apparatus (power from power cord 18 provided to overall system).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argued that neither Fischer nor Bourne et al. teach the newly added limitation that the water receiving tray is made of foam.  The newly applied Muramatsu et al. reference teaches such construction as generally known in the art, as well as understood advantages of such construction, as outlined in the rejections set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763